Judge Roane
pronounced the following opinion of the Court.
Under the circumstances of this case, and on the authority of the case of Kemp v. Squire, 1 Vezey Senr. 205, the Court is of opinion that the Decree ought to have been set aside, and the appellants permitted to file their answers, on payment of costs, in order to a trial of the *271cause upon its merits. The decree appealed from is therefore reversed, with Costs, and the, cause remanded, to be proceeded in according to. the principles of this Decree.